DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment
The preliminary amendment filed 10/5/2020 submitting amended Drawings has been entered.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “7709” has been used to designate both an “opening for inserting a lever of the limit switch” and a “lever of the limit switch” on pg. 10, lines 1-2 and 30-31 of the Specification as filed; reference character “7708” has been used to designate both a “terminal connector” and a “lever” on pg. 10, lines 4-6 of the Specification as filed; reference character “7730” has been used to designate both a “first wire hole” and a “second wire hole” on pg. 13, lines 1-3 of the Specification as filed; reference character “7729” has been used to designate both a “second wire hole” and a “first wire hole” on pg. 13, lines 1-3 of the Specification as filed; and reference character “88131” has been used to designate both a “second spring part” in Figs. 8 and  and 24-25 of the Specification as filed.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “fixing springs 167” in Fig. 1, as described on pg. 13, lines 13-14 of the Specification as filed; “central terminal connector 120” in Fig. 5, as described on pg. 12, lines 30-31 of the Specification as filed; and “extended module 734” as described on pg. 14, line 24 of the Specification as filed.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be 

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “881101” in Figs. 9-11; and “881323”, “881324”, “881325” in Fig. 16.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “pull string structurally connected to the limit switch” in Claim 20 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended 

Claim Objections
Claims 1-2, 4-5, 8-9, 11, 14, and 19 are objected to because of the following informalities:  
Regarding claim 1, the limitation “to turn on power supply to the light source module” in line 10 on pg. 18 is grammatically incorrect.  The Examiner respectfully suggests amending it to be --to turn on power supplied 
Regarding claim 2, the limitation “a predetermined threshold,,” in line 16 on pg. 18 is grammatically incorrect.  The Examiner respectfully suggests deleting the extra comma (“,
Regarding claim 4, the limitations “the narrow neck,,” and “fixing columns,,” in lines 24-25 on pg. 18 are grammatically incorrect.  The Examiner respectfully suggests deleting the extra commas (“,”) to correct the typographical errors.
Regarding claim 5, the limitation “a second diameter larger than the narrow neck and small than the protruding head” in lines 31-32 on pg. 18 is grammatically incorrect.  The Examiner respectfully suggests amending it to be -- a second diameter larger than the narrow neck and smaller than the protruding head-- to correct the typographical error.
Regarding claim 8, the phrase “to limiting the movement of the power wire” in line 9 on pg. 19 is grammatically incorrect.  The Examiner respectfully suggests amending it to be --to limit 
Regarding claim 9, the limitation “the first spring part and the second spring part has a bending angle for elastically limiting the movement of the power wire” in lines 12-13 on pg. 19 is grammatically incorrect.  The Examiner respectfully suggests amending it to be --the first spring part and the second spring part have 
Regarding claim 11, the limitation “and the light source module is enclosed int he reflector cup” in line 21 on pg. 19 is grammatically incorrect.  The Examiner respectfully suggests amending it to be --and the light source module is enclosed in the 
Claim 14 recites the limitation “the light module” in line 31 on pg. 19.  There is insufficient antecedent basis for this limitation in the claim.  Since it is readily apparent that this is referring back to the same “light source module” previously defined in Claim 1, this does not create an issue of indefiniteness under 35 U.S.C. 112(b).  However, the Examiner respectfully suggests amending it to be --the light source module-- for consistency with the language of Claim 1.
Regarding claim 19, the limitation “a optical parameter” in lines 17-18 on pg. 20 is grammatically incorrect.  The Examiner respectfully suggests amending it to be --an optical parameter-- to correct the typographical error.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 14, the Applicant is respectfully advised that it has been held by the courts that a single claim which claims both an apparatus and the method steps of IPXL Holdings v. Amazon.com, Inc., 430 F.2d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005) and MPEP 2173.05(p)(II).  See also In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 97 USPQ2d 1737 (Fed. Cir. 2011) and Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990).
In this case, the limitation “wherein the wiring box and the base holder are installed to an installation platform in advance” in lines 30-31 on pg. 19 renders the claim indefinite because it is unclear exactly when the wiring box and the base holder are installed to the installation platform, i.e. if this method step is performed prior to or in advance of something else, rendering the scope of the claim unascertainable.  Further, the limitation “users attach the light module to the base holder when needed” in lines 31-32 renders the claim indefinite because this limitation is not directed to the lighting apparatus itself but is instead directed to the actions of a user assembling the lighting apparatus, and thus it is unclear when direct infringement of this limitation occurs.
For the purpose of examination, the Examiner has treated the claim as attempting to recite that the wiring box and the base holder are installed to an installation platform and the light source module is capable of being attached to and removed from the base holder by a user when needed, and so the Examiner respectfully suggests amending Claim 14 to recite --wherein the wiring box and the base holder are installed to an installation platform and source module is capable of being attached to and removed from by a user when needed-- or similar language to replace the indefinite method terminology with functional language.

Appropriate correction is required.

Allowable Subject Matter
Claims 1-13 and 15-20 are allowed.

Claim 14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, the Prior Art taken as a whole fails to specifically disclose or suggest, in combination, “A lighting apparatus comprising: a limit switch; a wiring box for disposing the limit switch and for receiving a power wire connected to an external power; a base holder having a terminal connector electrically connected to the wiring box, wherein the base holder has an opening for inserting a lever of the limit switch; and a light source module installed into the base holder, wherein the light source module triggers the lever of the limit switch to turn on power supplied to the light source module via the power wire and the terminal connector” (emphasis added).


Claims 2-20 depend on Claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Applicant’s attention is respectfully directed to form PTO-892, which lists additional references considered pertinent to the claimed subject matter of lighting apparatus containing a limit switch as well as downlight apparatuses.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM N HARRIS whose telephone number is (571)272-3609.  The examiner can normally be reached on Monday - Thursday 8:00AM- 5:00PM EST, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM N HARRIS/Primary Examiner, Art Unit 2875